Mayo, J.
Where plaintiffs sue for the possession of timber which they allege has been wrongfully taken out of their possession, defendant may set up and prove title.
2. A raft of saw-logs belonging to defendant broke from its moorings and floated down the river during an overflow. It was caught and preserved at considerable expense by a party who sold it to plaintiffs, who held possession for three months, when their possession was divested by defendant, who proves his ownership of the timber. But there is evidence, without objection, that plaintiffs and their vendor incurred expenses for the preservation of the thing for which they have a pledge thereon ; C. C. 3224; and they are entitled to hold possession of the thing until these expenses are paid; although they did not ask for such relief in their petition.